Citation Nr: 1209123	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  05-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing or a special home adaptation grant. 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound (aside from the period between June 18, 2007 to December 8, 2008).

3.  Entitlement to service connection for a left leg disability.  

4.  Entitlement to service connection for bilateral shoulder disabilities.  

5.  Entitlement to service connection for a disability of the cervical spine.  

6.  Entitlement to an evaluation in excess of 60 percent for degenerative disc disease, status post anterior interbody fusion at L5-S1 and decompression L5-S1.  



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to November 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied entitlement to the benefits sought. 

At the outset, the Board notes that this case is maintained in a rebuilt folder.  The existing folders are extremely chaotic, in no particular order and the record lacks some documents, primarily administrative, which would have assisted in tracking the procedural history of this case.  Nevertheless, it appears that most of the evidentiary record is intact and that the issues in appellate status and claims in various stages can be ascertained.  A February 2012 review of the Virtual VA file does not reflect that any additional documents, not already physically in the file, are available.   

This case was previously before the Board in November 2009 at which time it was remanded for numerous issues, primarily administrative and procedural.  Since that time, additional evidence has been added to this case and additional claims have been raised, both of which may impact the specially adapted housing or a special home adaptation grant and SMC claims in appellate status.  Accordingly, adjudication of those claims would be premature at this time, as will be further discussed in the remand below.

Service connection claims for disabilities of the left leg, shoulders, and cervical spine as well as an increased rating claim for a low back disability are not yet in appellate status.  However, these claims were adjudicated in a Supplemental Statement of the Case (SSOC) issued in September 2011 and thereafter, it appears that a document which may be construed as a timely Notice of Disagreement was filed in January 2012 (written brief of The American Legion).  Therefore, as discussed further herein, a statement of the case must be issued in conjunction with these claims.  Manlincon v. West, 12 Vet. App. 238  (1998).  

As mentioned earlier, several additional claims have been raised in this case which have not yet been initially adjudicated by the RO.  In September 2010, the Veteran raised a service connection claim for diabetes and an increased rating claim for hypertension.  In addition, in a statement presented by the Veteran's doctor in October 2011, she referenced a claim for loss of use of the legs was and mentioned that this should be adjudicated.  Finally, in the written brief provided by the Veteran's representative in January 2012, a service connection claim for a psychiatric disorder to include posttraumatic stress disorder (PTSD) was raised.  

Service connection claims for diabetes and a psychiatric disorder to include PTSD; an increased rating claim for hypertension; and an SMC claim based on loss of use both legs have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has numerous claims pending, which are in various stages of appellate and quasi-appellate status; in addition, he has raised several new claims as discussed in the Introduction.  Herein, the Board will explain the status of each pending claim as well as the reasons behind this remand and actions required prior to appellate consideration.   

The Veteran has two claims in appellate status consisting of: (1)entitlement to specially adapted housing or a special home adaptation grant, and (2) entitlement to SMC based on the need for regular aid and attendance or being housebound.  As explained by the Board in the previous remand of 2009, applicable regulations provide for assistance in acquiring specially adapted housing, where the veteran has a disability incurred in or aggravated during service and is entitled to compensation for permanent and total disability due to: 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss or loss of use of one lower extremity; or 3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.809 (2011). 

Financial assistance in acquiring necessary special home adaptations is available to a veteran who does not qualify for specially adapted housing under the criteria cited above, but is entitled to compensation for permanent and total disability which 1) is due to blindness in both eyes with 5/200 or less visual acuity or 2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

Moreover, the provisions on the assignment of SMC based on need for regular aid and attendance establish that benefits are payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance and/or permanently bedridden are set forth in more detail in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

An award of SMC based on housebound status requires that a veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Board notes that entitlement to SMC based on housebound status was established for the period extending from June 18, 2007 to December 8, 2008; however, myocardial infarction which had been rated as 60 percent during that time period was reduced to 10 percent effective from December 9, 2008, impacting the Veteran's further eligibility for this SMC award.

At this point, service-connection is in effect for: degenerative disc disease of the lumbosacral spine, rated at the 60 percent level; residuals of a fractured left clavicle, rated at 20 percent; hypertension, rated at 10 percent; status post myocardial infarction associated with hypertension, rated at 10 percent; bilateral hearing loss, rated as noncompensable; and impotence associated with degenerative disc disease, rated as noncompensable.  A total disability rating based on individual unemployability due to service-connected disability (TDIU) was also granted, effective July 1, 1999.  In, addition, the Veteran is in receipt of SMC for loss of use of one foot and loss of use of a creative organ.  

The file currently contains several statements on file from physicians who have treated the Veteran attesting to the degree of impairment occasioned by service-connected and other nonservice-connected disabilities.  The Board notes that for a determination on entitlement to specially adapted housing, in particular, only the impact of service-connected disabilities that would preclude locomotion may be considered.  Significant also is that prospective entitlement to SMC based on housebound status directly considers current service-connected disabilities, as the claimant must have at least one service-connected disability rated at 100 percent.  It remains a fact that the Veteran presently has a TDIU with compensation equivalent to a 100 percent rating, which does not suffice for that claimed benefit.  See VAOPGCPREC 6-99 (Aug. 16, 1996). 

Since the November 2009 Board remand, the Veteran raised several new claims for VA disability compensation benefits, apart from the matters currently on appeal.  The adjudication and disposition of these additional claims could affect the instant appeal, for the reasons cited above.  Specifically, the Veteran has claimed entitlement to service connection for diabetes and a psychiatric disorder to include PTSD; entitlement to an increased rating claim for hypertension; and entitlement to SMC based on loss of use both legs .  

The disposition of these newly raised claims could directly impact the current pending claims for specially adapted housing or special home adaptation grant, and for SMC based on the need for regular aid and attendance or being housebound.  Hence, the additional new claims are inextricably intertwined with the instant appeal, and the adjudication of the latter must be deferred pending disposition of the former.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  In the event that that the Veteran eventually decides to appeal to the Board the denial of any newly raised claim, he will need to independently perfect an appeal of each additional matter for which review is sought.  The Board therefore refers for RO initial adjudication service connection claims for diabetes and a psychiatric disorder to include PTSD; an increased rating claim for hypertension; and an SMC claim based on loss of use both legs.

In addition, the Veteran has several claims in quasi-appellate status which may also impact the pending claims for specially adapted housing or special home adaptation grant, and for SMC based on the need for regular aid and attendance or being housebound.  In 2009, the Board had previously referred for initial adjudication by the RO service connection claims for disabilities of the left leg, bilateral shoulders, and cervical spine, as well as an increased rating claim for degenerative disc disease of the lumbosacral spine, pointing out that the disposition of these claims could directly impact the current pending claims for specially adapted housing or special home adaptation grant, and for SMC based on the need for regular aid and attendance or being housebound.  Those claims were adjudicated in a Supplemental Statement of the Case (SSOC) issued in September 2011.  

In a written brief from the Veteran's representative dated in January 2012, it was indicated that the Veteran sought service connection/an increased rating for listed conditions including: the left leg, shoulders, cervical spine, and lumbar spine.  Accordingly, it appears that this document contains all elements required for a valid and timely notice of disagreement (NOD).  

In this regard, a notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the written brief received in January 2012, was timely and expressed dissatisfaction with the denial of service connection for claimed disabilities of the left leg, shoulders, and cervical spine and for an increased rating from a low back disability, as determined in the September 2011 adjudication (SSOC), hence this document is tantamount to a timely notice of disagreement.  38 C.F.R. § 20.201.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011).  To date, the RO has not issued a Statement of the Case addressing the service connection claims for disabilities of the left leg, shoulders and cervical spine, as well as the increased rating claim for a low back disability, arising from the denial of these claims in the September 2011 SSOC.  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, these claims will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal on either or both issues.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Finally, the Board notes that a significant amount of additional evidence has been added to the file since the issuance of the SSOC in September 2011 which was not accompanied by a waiver; this evidence appears to pertain to numerous pending claims, including those on appeal.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of another SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  As this case is being remanded for a combination of reasons, the RO will have an opportunity to readjudicate the claims with the benefit of consideration of all of the evidence added to the file since the SSOC issued in September 2011, to include the aforementioned evidence.

Accordingly, the case is REMANDED for the following action:

1.  As directed in the Introduction, the RO should adjudicate the newly raised service connection claims for diabetes and a psychiatric disorder to include PTSD; an increased rating claim for hypertension; and an SMC claim based on loss of use both legs have been raised by the record.  A physical copy of the rating determination should be placed in the record.

(Note: If the Veteran intends to appeal to the Board any of the aforementioned claims, he must independently complete an appeal of these issues through the requisite process for so doing.  See 38 C.F.R. §§ 20.200-20.202).

2.  The RO/AMC must provide the Veteran with a Statement of the Case addressing the service connection claims for a left leg disability, bilateral shoulder disability, and cervical spine disability, and an increased rating claim for degenerative disc disease of the lumbosacral spine, which were denied in an SSOC issued in September 2011 (followed by the filing of a timely NOD in January 2012).  

The Veteran and his representative are reminded that to vest the Board with jurisdiction over one or more of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal as to one or more claims, the case must be returned to the Board for appellate review.

3.  The Veteran should be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his pending claims of 1)entitlement to specially adapted housing or a special home adaptation grant, and (2) entitlement to SMC based on the need for regular aid and attendance or being housebound, that have not yet been associated with the claims folder.  Appropriate steps shall be taken to obtain any identified records or evidence.

4.  Following disposition of the aforementioned actions, the RO should then readjudicate the claims of entitlement to specially adapted housing or special home adaptation grant, and for SMC based on the need for regular aid and attendance or being housebound.  In doing so it is at the discretion of the RO to obtain pertinent medical opinions or other relevant evidence, as appropriate.  If these benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

